Wells, J.
The defendants could have no authority to levy the tax in question otherwise than under Gen. Sts. c. 11, § 12, cl. 1. There is no pretence that the plaintiffs had any manufactory in Charlestown ; and the jury have found that they had no store, shop or wharf there. The fact that they hired a lumber yard there, upon which they stored and sometimes sold lumber, and a small building for the convenience of men employed there, would not subject them to taxation for their personal property so being in Charlestown. They were liable to be taxed for it either in Boston, where they had a store and transacted their business mainly, or at their place of residence, and not wherever the property happened to be situated. The case seems to be entirely covered by the decision in Huckins v. Boston, 4 Cush. 543. Exceptions overruled.